United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
U.S. POSTAL SERVICE, GATEWAY STATION
POST OFFICE, St. Petersburg, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Harold Strzyznski, for the appellant
Office of Solicitor, for the Director

Docket No. 10-1632
Issued: May 23, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 3, 2010 appellant, through his representative, filed a timely appeal from a
May 18, 2010 decision of the Office of Workers’ Compensation Programs’ hearing
representative affirming the denial of his emotional condition claim. Pursuant to the Federal
Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether appellant established that he sustained an emotional condition due to
an August 14, 2009 incident.
On appeal, appellant’s representative contends the Office erred in appellant’s stress
claim.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 10, 2009 appellant, then a 40-year-old city carrier, filed a traumatic injury
claim alleging that on August 14, 2009 he sustained severe stress and loss of mental
concentration due to a hostile environment and discrimination by his supervisor.2 He alleged
that Carol Jones, his manager, used threats and intimidation to obtain greater productivity from
him.3
In a September 9, 2009 report, Gerard E. Boutin, Ph.D., a treating clinical psychologist,
diagnosed post-traumatic stress disorder and major depression which he attributed to conflict
with appellant’s supervisor and harassment at work. He stated he reviewed appellant’s
statements and those of his union representative, John Wenk.
In an undated statement, appellant related that a disciplinary meeting was held on
August 14, 2009 with his customer service supervisor, Phyllis Dean and Tom Phillips, a union
representative. Ms. Dean gave him a letter of warning to read that he refused to sign. Appellant
related that during the meeting Ms. Jones walked in and advised him “to be more compassionate
towards Ms. Dean by coming to work when scheduled.” He advised her of his chronic back and
neck conditions which prevented regular attendance and that he had approved leave under the
Family and Medical Leave Act. Appellant alleged that Ms. Jones began screaming at him
concerning a July failed signature confirmation which he contended did not involve him. He
informed Mr. Phillips that he was leaving while Ms. Jones continued to scream at him.
Ms. Jones informed appellant that medical documentation would be required prior to his return
to work.
The Office also received an undated statement from Ms. Dean regarding the August 14,
2009 disciplinary meeting. At the meeting on August 14, 2009, Ms. Dean read the letter of
warning regarding appellant’s irregular attendance aloud to him and that he refused to sign it.
She informed both appellant and Mr. Phillips that Ms. Jones would like to talk to them.
According to Ms. Dean, Ms. Jones stated in a calm and professional manner that no corrective
action would be taken due to appellant’s health for his failure to secure a signature in July.
Appellant interrupted Ms. Jones to state that he did not deliver the parcel. Ms. Dean stated
Mr. Phillips was rude to Ms. Jones in that would not let her speak. She stated that both appellant
and Ms. Jones were condescending and disrespectful during the meeting. Appellant informed
Mr. Phillips that he was going home as he had had enough.

2

This was assigned claim File No. xxxxxx018.

3

Appellant filed two other traumatic injury claims on September 10, 2009. These claims involved injuries
sustained on separate days. Appellant indicated that he wanted these claims to be treated as separate traumatic
injuries. He alleged that on August 19, 2009 his severe stress, anger, anxiety, conflict and loss of mental
concentration was a result of racial and disability discrimination and harassment by Postmaster Racine when he
refused to drop a pending Equal Employment Opportunity claim. Appellant filed another traumatic injury claim
alleging that on September 2, 2009 he suffered depression, anxiety and loss of concentration due to Ms. Jones’
singling him out and harassing him about a Form CA-17 submitted on April 21, 2009. The Office assigned claim
File Nos. xxxxxx019 and xxxxxx020.

2

On September 18, 2009 the Office informed appellant that the evidence was insufficient
to support his claim and requested additional medical and factual evidence.
The Office received medical and factual evidence including statements from Mr. Phillips
and Ms. Jones regarding the August 14, 2009 meeting. In an August 15, 2009 statement,
Mr. Phillips stated he attended a disciplinary meeting for appellant on August 14, 2009 with
Ms. Dean. He alleged that Ms. Jones harassed appellant about prior incidents, pointed her finger
at him, raised her voice while talking to appellant and told him to shut up. Mr. Phillips stated she
told appellant to shut up and demanded he leave when he attempted to stop an alleged assault on
appellant.
In an undated statement, Ms. Jones denied that she yelled at appellant and became upset
or displayed any threatening behavior during the August 14, 2009 meeting with him and
Mr. Phillips. As she came into the meeting, she informed him and Mr. Phillips that she briefly
wanted to discuss an investigative memorandum concerning appellant’s failure to obtain a
customer signature on a signature confirmation form. Ms. Jones stated that appellant interrupted
her by saying he did not deliver the parcel in question and she stated that no action was being
taken. She also stated “your supervisor is treating you very fair and that is all we ask in return.”
At this point, appellant shouted at Ms. Jones that he did not deliver the parcel in question.
Ms. Jones informed him that based on the reports they had for the day, he was the only person
involved in deliveries and she supported his supervisor’s decision. Mr. Phillips then rudely
interrupted by saying he did not approve of the conversation and directed her to stop talking as
“[she] had no business talking to [appellant]. Ms. Jones stated that he spoke over her and would
not let her speak. Appellant then got up to leave and went home because he was sick.
By decision dated October 28, 2009, the Office denied appellant’s claim that he sustained
an emotional condition due to alleged discrimination and hostile work environment on
August 14, 2009.
On November 16, 2009 appellant requested an oral hearing before an Office hearing
representative and a telephonic hearing was held on March 4, 2010. He testified that at the
August 14, 2009 meeting Ms. Jones “basically started frothing at the mouth yelling at [him]”
while telling him to be more considerate of his supervisor. Appellant denied being rude to
Ms. Dean and Ms. Jones as he was afraid due to his low productivity and pending letter of
warning. He left the meeting, filled out forms that he was going home sick, went to his doctor
and returned the next day.
Following the telephonic hearing, the Office received additional factual evidence
including statements from Arnold Hall, Ralph Mezzei, a supervisor and Steve G. Reddy, a
custodian. An April 2, 2010 letter from Ms. Jones provided comments on the hearing transcript.
An April 19, 2010 response from appellant addressed the employing establishment’s comments.
Both Mr. Hall and Mr. Reddy state that they have never observed Ms. Jones yelling at
employees. Mr. Mezzei alleged that he overhead a meeting with appellant in which he started
yelling in a menacing tone and that he subsequently came out saying he was leaving because of
stress.

3

In the April 2, 2010 letter, Ms. Jones denied appellant’s hearing testimony regarding
intimidation and harassment due to his low productivity. She stated that discussions with him
concerned his irregular work attendance and that his work productivity was not topic of any
discussions.
Appellant, in an April 19, 2010 letter, disputed Ms. Jones’ comments on his testimony.
He contended that his performance standards were not normal due to his disabilities and that case
resulted from the use of illegal tactics by Ms. Jones to obtain greater productivity from him.
Appellant denied any unprofessional work behavior on his part and that management routinely
violated employing establishment regulations and continued a hostile work environment.
By decision dated May 18, 2010, an Office hearing representative affirmed the Office’s
October 28, 2009 decision.4
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers compensation. Where the disability results from an employee’s
emotional reaction to his or her regular or specially assigned duties or to a requirement imposed
by the employment, the disability comes within the coverage of the Act.5 On the other hand, the
disability is not covered where it results from such factors as an employee’s fear of a reductionin-force or his or her frustration from not being permitted to work in a particular environment or
to hold a particular position.6
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under the Act.7 However, the Board
has held that, where the evidence establishes error or abuse on the part of the employing
establishment in what would otherwise be an administrative matter, coverage will be afforded.8
In determining whether the employing establishment has erred or acted abusively, the Board will

4

The Board notes that, following the May 18, 2010 Office hearing representative’s decision, the Office received
additional evidence. However, the Board may not consider new evidence on appeal. See 20 C.F.R. §§ 501.2(c);
J.T., 59 ECAB 293 (2008); G.G., 58 ECAB 389 (2007); Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A.
Kayes, 54 ECAB 373 (2003); M.B., Docket No. 09-176 (issued September 23, 2009).
5

5 U.S.C. § 8101-8193; Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

6

Gregorio E. Conde, 52 ECAB 410 (2001).

7

See Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42
ECAB 556 (1991).
8

See William H. Fortner, 49 ECAB 324 (1998).

4

examine the factual evidence of record to determine whether the employing establishment acted
reasonably.9
The Board has held that the manner in which a supervisor exercises his or her discretion
falls outside the coverage of the Act. This principal recognizes that a supervisor or manager
must be allowed to perform their duties and that employee’s will, at times, disagree with actions
taken. Mere disagreement with or dislike of actions taken by a supervisor or manager will not be
compensable absent evidence establishing error or abuse.10 Although the handling of leave
requests and attendance matters are generally related to employment, they are administrative
matters and not a duty of the employee.11
For harassment or discrimination to give rise to a compensable disability, there must be
evidence which establishes that the acts alleged or implicated by the employee did, in fact,
occur.12 Mere perceptions of harassment or discrimination are not compensable under the Act.13
A claimant must substantiate allegations of harassment or discrimination with probative and
reliable evidence.14 Unsubstantiated allegations of harassment or discrimination are not
determinative of whether such harassment or discrimination occurred.15 A claimant must
establish a factual basis for his or her allegations of harassment or discrimination with probative
and reliable evidence.16
ANALYSIS
Appellant did not attribute his emotional condition to his regular or specially assigned
duties under Cutler.17 Rather, he attributed his condition to the meeting with Ms. Jones and
Ms. Dean on August 14, 2009. Appellant’s primary allegations are that he was threatened,
falsely accused of failing to get a signature on a parcel delivery and harassed about his
performance when he had a leave approved under the Family and Medical Leave Act. The
Board finds that he did not establish a compensable factor of employment.

9

Ruth S. Johnson, 46 ECAB 237 (1994).

10

Linda J. Edwards-Delgado, 55 ECAB 401 (2004); S.M., Docket No. 09-2290 (issued July 12, 2010).

11

Jeral R. Gray, 57 ECAB 611 (2006); C.T., Docket No. 08-2160 (issued May 7, 2009).

12

K.W., 59 ECAB 271 (2007); Robert Breeden, 57 ECAB 622 (2006).

13

M.D., 59 ECAB 211 (2007); Robert G. Burns, 57 ECAB 657 (2006).

14

J.F., 59 ECAB 331 (2008); Robert Breeden, supra note 12.

15

Ronald K. Jablanski, 56 ECAB 616 (2005); Penelope C. Owens, 54 ECAB 684 (2003); G.S., Docket No. 09764 (issued December 18, 2009).
16

Robert Breeden, supra note 12; Beverly R. Jones, 55 ECAB 411 (2004).

17

28 ECAB 125 (1976).

5

The record establishes that Ms. Dean had a meeting with appellant and Mr. Phillips on
August 14, 2009, concerning a letter of warning about his irregular attendance. The record
further establishes that Ms. Jones discussed with appellant a failure to get a signature on a July
delivery. Appellant alleged during that meeting Ms. Jones screamed at him about his work
performance. In support of his claim, he submitted a statement from Mr. Phillips supporting
appellant’s allegation that Ms. Jones screamed at him, harassed him and pointed her finger at
him during the meeting. However, the record also contains statements by Ms. Jones and
Ms. Dean denying that Ms. Jones screamed at appellant, harassed him or threatened him about
his work performance. The Board has recognized the compensability of verbal abuse as a
compensable work factor but not every statement uttered in the workplace will give rise to
compensability.18 While appellant and Mr. Phillips allege Ms. Jones screamed and threatened
him, Ms. Jones and Ms. Dean deny any screaming or threats by Ms. Jones. The statements by
Mr. Hall and Mr. Reddy, while supportive of Ms. Jones, are not relevant to the August 14, 2009
meeting as no date was mentioned by either of them and they just state they have never heard
Ms. Jones scream at any employee. While Mr. Mezzei references overhearing appellant yelling
at a meeting and then going home because he was stressed, Mr. Mezzei does not note the date of
the meeting he overheard. The Board finds that Ms. Jones did not threaten appellant about his
work performance or scream at him as the record contains conflicting evidence from the
participants at the August 14, 2009 meeting regarding the allegations of screaming at and
threatening him and there are no other witness statements supporting his allegations.
The Board finds that appellant has failed to submit sufficient evidence to establish that
Ms. Jones otherwise engaged in harassment, as alleged. Appellant’s assertions that Ms. Jones
harassed him about his work performance are contradicted by Ms. Dean and Ms. Jones. They
both noted that the purpose of the August 14, 2009 meeting was to discuss the letter of warning
for his use of unscheduled leave and was not to discuss any work performance issues. As such,
appellant’s allegations are not substantiated by the record.
The Board finds that the evidence of record does not establish that the administrative and
personnel actions taken by management were in error and are therefore not considered factors of
employment. An employee’s emotional reaction to an administrative or personnel matter is not
covered under the Act, unless there is evidence that the employing establishment acted
unreasonably.19 Appellant has not presented sufficient evidence that the Ms. Dean acted
unreasonably or committed error with regards to the issuance of the letter of warning for
irregular attendance and holding the meeting.
CONCLUSION
The Board finds that appellant did not establish that he sustained an emotional condition
in the performance of duty.

18

David W. Shirey, 42 ECAB 783 (1991).

19

Jeral R. Gray, supra note 11; G.S., supra note 15.

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Program dated May 18, 2010 is affirmed.
Issued: May 23, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees' Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees' Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees' Compensation Appeals Board

7

